DETAILED ACTION
This Office action for U.S. Patent Application No. 16/490,767 is responsive to communications filed 7 December 2020 and 3 August 2020, in reply to the Non-Final rejection of 17 June 2020.
Claims 1–6, 8, 9, and 11–14 are pending.
In the prior Office action, claims 1 and 14 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2018/0096668 A1 (“Surnilla”) in view of U.S. Patent Application Publication No. 2017/0344838 A1 (“Zhou”).  Claim 2 was rejected under 35 U.S.C. § 103 as obvious over Surnilla in view of Zhou and U.S. Patent Application Publication No. 2017/0021728 A1 (“Wild”).  Claims 3 and 5 were rejected under 35 U.S.C. § 103 as obvious over Surnilla in view of Zhou and U.S. Patent Application Publication No. 2005/0273218 A1 (“Breed”).  Claims 4 and 6 were rejected under 35 U.S.C. § 103 as obvious over Surnilla in view of Zhou, Breed, Wild, U.S. Patent Application Publication No. 2017/0021728 A1 (“Holger”), U.S. Patent Application Publication No. 2013/0148845 A1 (“Maeda”), and U.S. Patent Application Publication No. 2003/0117275 A1 (“Watkins”).  Claims 7 and 10 were rejected under 35 U.S.C. § 103 as obvious over Surnilla, Zhou, Breed, and U.S. Patent Application Publication No. 2008/0080741 A1 (“Yokoo”).  Claims 8 and 9 were rejected under 35 U.S.C. § 103 as obvious over Surnilla in view of Zhou, Breed, Yokoo, and U.S. Patent Application Publication No. 2018/0086264 A1 (“Pedersen”).  Claim 11 was rejected under 35 U.S.C. § 103 as obvious over Surnilla in view of Zhou, Breed, Yokoo, and U.S. Patent Application Publication No. 2015/0286885 A1 (“Bulan”).  Claim 12 was rejected under 35 U.S.C. § 103 as obvious over Surnilla in view of Zhou and U.S. Patent Application Publication No. 2005/0131607 A1 (“Breed ‘607”).  Claim 13 was rejected under 35 U.S.C. § 103 as obvious over Surnilla in view of Zhou and U.S. Patent Application Publication No. 2015/0283998 A1 (“Lind”).  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 6–9 and 11–12, filed 7 December 2020, with respect to the rejection(s) of claim(s) 1, 7, and 10 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication No. 2016/0001781 A1 (“Fung”) and U.S. Patent No. 9,928,433 (“Chan”).  As will be shown in more detail below, Fung and Chan are both directed to systems of determining driver attentiveness or inattentiveness, with Fung in particular teaching thermal and optical imaging to determine the position of a driver’s hand, and Chan in particular teaching three-dimensional imaging to determine an object a driver is holding.

Claim Objections
Claim 5 is objected to because of the following informality: the claim does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 9, and 11 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claim 8 recites the limitation "step b1" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "step b2" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. § 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See M.P.E.P. § 2172.01.  The omitted steps are: steps b1 and b2.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6, 8, 9, and 11–14 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0001781 A1 (“Fung”) in view of U.S. Patent No. 9,928,433 (“Chan”).
Fung, directed to a vehicle control system, teaches with respect to claim 1:
an image capture unit onboard said vehicle, said image capture unit being capturing at least one image of a detection area located in said vehicle (Fig. 1, ¶¶ 0282, 307, 310; optical sensing device 162 and/or thermal sensing device 166), and
an image processing unit for receiving said captured image and programmed to (¶ 0317, machine vision system interprets positioning or posture of individual;:
locate, based on a first image of the at least one image, a hand of the driver in the first image received from the image capture unit (¶¶ 0497, 0568–569, 998, 1009–10; 1013, 1022, 1025; determine if driver is drowsy or distracted based on, among other things, the driver’s hands being on the steering wheel or elsewhere),
the first image being of a first type (¶ 0374, 0387–88; optical and/or thermal (infrared) imaging), . . . and
determine a state of attentiveness of the driver, according to . . . the hand being located in the detection area (¶¶ 0497, 0568–569, 998, 1009–10; 1013, 1022, 1025; determine if driver is drowsy or distracted based on, among other things, the driver’s hands being on the steering wheel or elsewhere).
Fung does not disclose imaging that specifically indicates the presence of a distracting object in the driver’s hand.  However, Chan, directed to a system for determining if a driver is texting, teaches with respect to claim 1:
detect[ing], based on a second image of the at least one image, the presence of a distracting object in the hand of the driver (3:37–41, determine if a driver’s hands are empty and if not, identify an object in the driver’s hands),
the second image being of a second type different from the first type ( 4:57–67, 14:60–15:13, 11:5-6; determine three-dimensional model of vehicle cabin and driver’s body, including specifically the driver’s hands), and
determine the state of attentiveness of the driver, according to the detection of the presence of the distracting object in the hands of the driver (17:43–18:21; measure driver distraction level based on driver behavior, including hand motions indicating texting).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to supplement the Fung thermal/optical driver attentiveness system with the Chan three-dimensional driver attentiveness system in order to determine more accurately if the driver is engaged in risky behavior, such as for insurance purposes.  Chan 18:1–21.

Regarding claim 2, Fung in view of Chan teaches the device as claimed in claim 1, in which the image capture unit comprises at least one sensor for capturing a three-dimensional image of the detection area (Chan 4:64–67; generating 3D models of vehicle interior and occupants),
said three-dimensional image including information relating to the distance, with respect to said sensor, at least of said distracting object or said hand located in the detection area (14:60–15:13; three-dimensional model of driver’s body).

Regarding claim 3, Fung in view of Chan teaches the device as claimed in claim 1, in which the first image capture unit comprises at least:
a sensor for capturing the at least one image of the first kind including first information relating to said distracting object or to said hand located in the detection area (Fung Fig. 1A, camera 162 or thermal sensor 166), and
a sensor for capturing the at least one image of the second type different from the first type, including second information relating to said distracting object or to said hand located in the detection area (id., other of camera 162 or thermal sensor 166; Chan Fig. 2; stereo camera pair 236 and 237).

Regarding claim 4, Fung in view of Chan teaches the device as claimed in claim 3, in which the image of the first type is chosen from among:
a three-dimensional image including information relating to the distance, with respect to said sensor, at least of said distracting object or of said hand located in the detection area (Chan Fig. 18, three-dimensional model of driver);
a two-dimensional image including information relating to the brightness at least of said distracting object or of said hand located in the detection area (Fung ¶ 0317, digital image indicating positioning or posture of driver), and
a thermal image including information relating to the temperature at least of said distracting object or of said hand located in the detection area (Fung ¶¶ 0318, 544, infrared imaging).

Regarding claim 5, Fung in view of Chan teaches the device as claimed in claim 3, in which the image capture unit additionally comprises at least one sensor for capturing an image of a third type different from said first and second types, including a third information relating to said distracting object or of said hand located in the detection area (Fung Fig. 1A, camera 162 or thermal sensor 166; Chan Fig. 2; stereo camera pair 236 and 237)[.]

Regarding claim 6, Fung in view of Chan teaches the device as claimed in claim 5, in which the image of a third type is chosen from among:
a three-dimensional image including information relating to the distance, with respect to said sensor, at least of said distracting object or of said hand located in the detection area (Chan Fig. 18, three-dimensional model of driver);
a two-dimensional image including information relating to the brightness at least of said distracting object or of said hand located in the detection area (Fung ¶ 0317, digital image indicating positioning or posture of driver), and
a thermal image including information relating to the temperature at least of said distracting object or of said hand located in the detection area (Fung ¶¶ 0318, 544, infrared imaging).

Regarding claim 8, Fung in view of Chan teaches the device claimed in claim 1, in which the image processing unit is programmed to implement step b1) according to the following sub-steps:
detect at least a part of an arm of the driver, in the image received from the image capture unit (Chan 10:42–11:27, 14:60–15:15, determine model of driver’s body including arms), and
deduce the position, in said image received from the image capture unit, of said hand of the driver based on the place where the part of the arm of the driver is detected in the image received from the image capture unit (11:3–5, categorizing lowest two visible points as driver’s hands).

Regarding claim 9, Fung in view of Chan teaches the device as claimed in claim 1, in which the imaging unit is programmed to implement step b2) according to the following sub-steps:
detect the presence of any object in the hand of the driver (Chan 3:37–41, determine if driver’s hands are empty), and
determine the nature of said detected object in the hand of the driver (id., differentiate among objects in driver’s hand),
in order to deduce the state of attentiveness of the driver (6:13–24, determine driver inattentiveness).

Regarding claim 11, Fung in view of Chan teaches the device as claimed in claim 1, in which the image processing unit implements steps b1) and b2) based on each image received from the image capture unit (Chan 10:65–67, operation per frame timestamp),
and implements an additional step comprising determining according to which it determines an index of confidence associated with the detection of the presence of the distracting object in the hand of the driver according to which index it deduces the state of attentiveness of the driver (Fung ¶ 0630, “the weight of each driver state index is based on a confidence score”).

Regarding claim 12, Fung in view of Chan teaches the device of claim 1, in which the image processing unit comprises processing means using a neural network to determine the state of attentiveness of the driver (Fung ¶ 0631, “the selections of driver states and combinations of driver states can be determined using artificial intelligence, such as a neural network”),
wherein the neural network is trained based on at least a first training image of the detection area where the hand is holding a hand-operated item of driving equipment of the vehicle (¶¶ 0630, 1053–55; AI learning of driver state index such as distracted or drowsy, including noting steering wheel use)
and a second training image of the detection area where the hand is holding an object different from any driving equipment of the vehicle (id.)

Regarding claim 13, Fung in view of Chan teaches a device of claim 1, for determining the state of attentiveness of a driver (claim 1 rejection supra),
an autonomous driving unit of said vehicle programmed to control driving equipment of said vehicle independently of the driver (Chan 17:4–42, application to automatic driving depending on driver’s engagement and capability of controlling the vehicle); and
a decision unit programmed to allow the driver to control, at least partly, the driving equipment of the vehicle in the event that the hand of the driver is determined to be in a free state (id.).

Regarding claim 14, as shown above with respect to claim 1, the Fung system, as modified to determine if a driver is holding a distracting object as in Chan, performs the claimed method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2018/0043829 A1
U.S. Patent Application Publication No. 2017/0357866 A1
U.S. Patent Application Publication No. 2013/0207805 A1
U.S. Patent Application Publication No. 2019/0213429 A1
U.S. Patent Application Publication No. 2018/0231976 A1
U.S. Patent Application Publication No. 2017/0061222 A1
U.S. Patent Application Publication No. 2015/0379362 A1
U.S. Patent Application Publication No. 2009/0034794 A1
U.S. Patent Application Publication No. 2017/0021728 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487